Case 2:17-cr-00390-FMO Document 137 Filed 09/24/20 Page1of6 Page ID #:1064

United States District Court
Central District of California

 

AMENDED JUDGMENT
UNITED STATES OF AMERICA ys. Docket No. CR 17-00390-FMO-1
Defendant MICHAEL JOHN VORLICKY Social Security No.9 _0 4 _6—

 

Flammond, Casey; Anderson, Jason; Anderson,

Michael; Brotherhood, Steven; Mykela; Hills, Joel

Travis; Jessica; Vorlicky, Matthew Paul; Kayla;
akas: _Mikey: Mikee

(Last 4 digits)

 

JUDGMENT AND PROBATION/COMMITMENT ORDER

 

 

MONTH DAY YEAR

 

 

 

In the presence of the attorney for the government, the defendant appeared in person on this date. 09 24 2020
COUNSEL | Gerald C. Salseda, CJA Panel Attorney

 

(Name of Counsel)

PLEA | GUILTY, and the court being satisfied that there is a factual basis for the plea. [| NOLO [| NOT
CONTENDERE GUILTY

FINDING | There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
Count 1: Conspiracy to Commit Bank Fraud, 18 U.S.C. §§ 1349, 1344

Count 10: Aggravated Identity Theft, 18 U.S.C. § 1028A(a)(1)

JUDGMENT) The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the

AND PROB/ | contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
COMM Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
ORDER custody of the Bureau of Prisons to be imprisoned for a term of: twenty-four (24) months and one (1) day.

 

Defendant Michael John Vorlicky (“defendant”) is hereby committed on Count 1 and 10 of the Indictment
to the custody of the Bureau of Prisons for a term of twenty-four (24) months and one (1) day. This term consists
of one (1) day on Count 1, and twenty-four (24) months on Count 10 of the Indictment, to be served
consecutively.

Upon release from imprisonment, defendant shall be placed on supervised release for a term of two (2)
years. This term consists of one (1) year on Count 1 and one (1) year on Count 10 of the Indictment, all such
terms to run consecutively under the following terms and conditions:

Le Defendant shall comply with the rules and regulations of the United States Probation & Pretrial
Services Office and Amended General Order 20-04, including the conditions of probation and
supervised release set forth in Section Ill of Amended General Order 20-04.

2. Defendant shall not commit any violation of local, state, or federal law or ordinance.
3. Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall submit
to one drug test within 15 days of release from custody and at least two periodic drug tests

thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

4. Defendant shall participate in an outpatient substance abuse treatment and counseling program
that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer.

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page | of 6
Case 2:17-cr-00390-FMO Document 137 Filed 09/24/20 Page 2of6 Page ID #:1065

USA vs. MICHAEL JOHN VORLICKY Docket No.: CR 17-00390-FMO-1

 

 

Defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
medications during the period of supervision.

5. During the course of supervision, the Probation Officer, with the agreement of defendant and
defense counsel, may place defendant in a residential drug treatment program approved by the
U.S. Probation and Pretrial Services Office for treatment of narcotic addiction or drug dependency,
which may include counseling and testing, to determine if defendant has reverted to the use of
drugs. During the first six (6) months of defendant’s supervision, the Probation Officer shall place
defendant at the Allen House Residential Drug Treatment Program located in Sante Fe Springs
if bed space is available.

6. Defendant shall participate in mental health treatment, which may include evaluation and
counseling, until discharged from the program by the treatment provider, with the approval of the
Probation Officer.

7. As directed by the Probation Officer, defendant shall pay all or part of the costs of the
Court-ordered treatment to the aftercare contractors during the period of community supervision.
Defendant shall provide payment and proof of payment as directed by the Probation Officer. If
defendant has no ability to pay, no payment shall be required.

8. During the period of community supervision, defendant shall pay the special assessment and
restitution in accordance with this judgment’s orders pertaining to such payment.

9. Defendant shall not obtain or possess any driver's license, access device, Social Security number,
birth certificate, passport or any other form of identification in any name, other than defendant's
true legal name, nor shall defendant use, any name other than his true legal name without the
prior written approval of the Probation Officer.

10. | Defendant shall cooperate in the collection of a DNA sample from defendant.

11. Defendant shall apply all monies received from income tax refunds to the outstanding
Court-ordered financial obligation. In addition, defendant shall apply all monies received from
lottery winnings, inheritance, judgments and any anticipated or unexpected financial gains to the
outstanding Court-ordered financial obligation.

12. Defendant shall submit his person, property, house, residence, vehicle, papers, office, or other
areas under the defendant’s control, to a search conducted by a United States Probation Officer
or law enforcement officer. Failure to submit to a search may be grounds for revocation.
Defendant shall warn any other occupants that the premises may be subject to searches pursuant
to this condition. Any search pursuant to this condition will be conducted at a reasonable time and
in a reasonable manner upon reasonable suspicion that defendant has violated a condition of his
supervision and that the areas to be searched contain evidence of this violation.

It is ordered that defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

It is ordered that defendant shall pay restitution in the total amount of $19,294.57 pursuant to 18 U.S.C.
§ 3663A. The amount of restitution ordered shall be paid as follows: $7,394.57 to Citibank; and $11,900.00 to

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 2 of 6
Case 2:17-cr-00390-FMO Document 137 Filed 09/24/20 Page 3of6 Page ID #:1066

USA vs. MICHAEL JOHN VORLICKY Docket No.: CR 17-00390-FMO-1

 

 

City National Bank. Defendant shall be jointly and severally liable with co-defendant, Justin Lee Heywood for
the amount of restitution.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter,
and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program. If any amount of the restitution
remains unpaid after release from custody, nominal monthly payments of at least 10% of defendant’s gross
monthly income but not less than $100, whichever is greater, shall be made during the period of supervised
release and shall begin 30 days after the commencement of supervision. If defendant makes a partial payment,
each payee shall receive an approximately proportional payment unless another priority order or percentage
payment is specified in the judgment. Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered
is waived because defendant does not have the ability to pay interest.

All fines are waived as the court finds that defendant has established that he is unable to pay and is not
likely to become able to pay any fine.

Upon motion by the government, the court dismisses all remaining counts as to this defendant.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.

 

9/29/2020 intl WN. Olay

Date “FERNANDO M. OLGUIN
U.S. District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

Clerk, U.S. District Court

9/29/20 By __/s/ Vanessa Figueroa
Filed Date Deputy Clerk

 

 

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 3 of 6
Case 2:17-cr-00390-FMO Document 137 Filed 09/24/20 Page 4of6 Page ID #:1067

USA vs. MICHAEL JOHN VORLICKY

Docket No.:

 

CR 17-00390-FMO-1

 

 

The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

While the defendant is on probation or supervised release pursuant to this judgment:

1. The defendant must not commit another federal, state, or local
crime;

2. he defendant must report to the probation office in the federal
judicial district of residence within 72 hours of imposition of a
sentence of probation or release from imprisonment, unless
otherwise directed by the probation officer;

3. The defendant must report to the probation office as instructed by
the court or probation officer;

4. The defendant must not knowingly leave the judicial district
without first receiving the permission of the court or probation
officer;

5. The defendant must answer truthfully the inquiries of the probation
officer, unless legitimately asserting his or her Fifth Amendment
right against self-incrimination as to new criminal conduct;

6. ‘The defendant must reside at a location approved by the probation
officer and must notify the probation officer at least 10 days before
any anticipated change or within 72 hours of an unanticipated
change in residence or persons living in defendant’s residence;

7. The defendant must permit the probation officer to contact him or
her at any time at home or elsewhere and must permit confiscation
of any contraband prohibited by law or the terms of supervision and
observed in plain view by the probation officer;

8. The defendant must work at a lawful occupation unless excused by
the probation officer for schooling, training, or other acceptable
reasons and must notify the probation officer at least ten days
before any change in employment or within 72 hours of an
unanticipated change;

9.

The defendant must not knowingly associate with any persons engaged
in criminal activity and must not knowingly associate with any person
convicted ofa felony unless granted permission to do so by the probation
officer. This condition will not apply to intimate family members, unless
the court has completed an individualized review and has determined
that the restriction is necessary for protection of the community or
rehabilitation;

The defendant must refrain from excessive use of alcohol and must not
purchase, possess, use, distribute, or administer any narcotic or other
controlled substance, or any paraphernalia related to such substances,
except as prescribed by a physician;

The defendant must notify the probation officer within 72 hours of being
arrested or questioned by a law enforcement officer;

For felony cases, the defendant must not possess a firearm, ammunition,
destructive device, or any other dangerous weapon;

The defendant must not act or enter into any agreement with a law
enforcement agency to act as an informant or source without the
permission of the court;

As directed by the probation officer, the defendant must notify specific
persons and organizations of specific risks posed by the defendant to
those persons and organizations and must permit the probation officer to
confirm the defendant’s compliance with such requirement and to make
such notifications:

The defendant must follow the instructions of the probation officer to
implement the orders of the court, afford adequate deterrence from
criminal conduct, protect the public from further crimes of the
defendant; and provide the defendant with needed educational or
vocational training, medical care, or other correctional treatment in the
most effective manner.

 

CR-104 (wpd 10/18)

JUDGMENT & PROBATION/COMMITMENT ORDER

Page 4 of 6
Case 2:17-cr-00390-FMO Document 137 Filed 09/24/20 Page5of6 Page ID #:1068
The defendant must also comply with the following special conditions (set forth below).

 

 

 

 

STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(H(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
for offenses completed before April 24, 1996.

If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that ofa party or the victim, adjust
the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

Payments will be applied in the following order:

1. Special assessments under 18 U.S.C. § 3013;
2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
States is paid):
Non-federal victims (individual and corporate),
Providers of compensation to non-federal victims,
The United States as victim;
3. Fine;
4. Community restitution, under 18 U.S.C. § 3663(c); and
5. Other penalties and costs.

CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
any business accounts, must be disclosed to the Probation Officer upon request.

The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 5 of 6
Case 2:17-cr-00390-FMO Document 137 Filed 09/24/20 Page 6of6 Page ID #:1069
USA vs. MICHAEL JOHN VORLICKY Docket No.: _ CR 17-00390-FMO-1

 

 

 

RETURN

I have executed the within Judgment and Commitment as follows:

Defendant delivered on to

 

 

Defendant noted on appeal on

 

Defendant released on

 

Mandate issued on

 

Defendant’s appeal determined on
Defendant delivered on to
at

 

 

 

 

the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

United States Marshal

By
Date Deputy Marshal

 

 

CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

Clerk, U.S. District Court

By
Filed Date Deputy Clerk

 

 

 

FOR U.S. PROBATION OFFICE USE ONLY
Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

(Signed)

 

 

Defendant Date

 

 

U. S. Probation Officer/Designated Witness Date

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 6 of 6
